ADAMS, Judge,
concurring in part and dissenting in part.
Although I concur fully in Divisions 2, 3 and 4 of the majority opinion, I respectfully dissent as to Division 1 because I believe that the State failed to show a logical connection between the proffered *394similar transaction evidence, which occurred when Ledford was 11 years old, and the charges in this case.
As the majority notes, a “defendant’s youth at the time of the similar transaction should be considered when deciding if the testimony should be admitted to show lustful disposition and inclination, i.e., bent of mind.” Stephens v. State, 205 Ga. App. 403, 404 (1) (422 SE2d 275) (1992). Accordingly, when the State has attempted to introduce similar transaction evidence involving youthful offenders, this Court has consistently required some evidence that the defendant was aware that his actions were unusual or improper. In the Stephens case, this Court affirmed the admission of a similar transaction that occurred ten years earlier when the defendant was thirteen and the victim was eight. The Court determined that the defendant “obviously realized [that] he was not making a common request of his friend” because he offered the victim his motorcycle in exchange for a “blow job” and concluded that “his request was not the faultless act of an innocent child.” Id. Similarly, in Condra v. State, 238 Ga. App. 174, 176 (1) (518 SE2d 186) (1999), this Court found that where the testimony showed that the then 13-year-old defendant “ ‘pursued’ his [then 11-year-old] sister until she consented to perform oral sex upon him,” the defendant’s age and persistence demonstrated his bent of mind. Thus, the similar transaction was admissible. Id. And in Gilham v. State, 232 Ga. App. 237, 238 (1) (501 SE2d 586) (1998), this Court affirmed the State’s introduction of an incident that occurred when the defendant was twelve to thirteen and the victim, his stepsister, was four or five years old. There, the defendant admitted at the time of the prior offense that he knew the difference between a good and bad touch and that he was embarrassed by what he had done to his stepsister. Under those circumstances, this Court concluded that the defendant understood the sexual act committed. Id. In Lee v. State, 306 Ga. App. 144, 146 (2) (701 SE2d 582) (2010), the defendant had previously been adjudicated delinquent for aggravated sexual assault, indecency with a child and assault in connection with an incident that occurred when he was 12 years old and the victim was 11 years old. This Court held that evidence from the earlier incident showing “that Lee bragged about his sexual prowess; demanded that the victim perform oral sex on him; and committed sexual acts with her demonstrated his lustful disposition.” Id.
But here, the State presented no evidence to show that 11-year-old Ledford understood the nature of the acts he allegedly committed against his young cousin. And I know of no authority allowing a presumption of such knowledge in a child of that age. To the contrary, under OCGA § 16-3-1 “[a] person shall not be considered or found guilty of a crime unless he has attained the age of 13 years at *395the time of the act, omission, or negligence constituting the crime.” Although this Court has held the lack of criminal capacity does not in and of itself render similar transaction evidence inadmissible, it has required additional proof that such a transaction “was not the faultless act of an innocent child” in order to find such evidence admissible. Lee v. State, 306 Ga. App. at 146 (2). Thus, while it may be presumed that a child of 13 years or older is accountable for his actions, Georgia law provides that the same cannot be said for a child under 13 years of age.
The only evidence presented here was the cousin’s testimony that the acts occurred. Nothing in her description of the circumstances indicates that Ledford knew at the time that his actions were wrong or unusual. Although she also testified that the incidents occurred in Ledford’s bedroom and bathroom, both at his grandmother’s house, there was no evidence that he attempted to conceal his actions. In fact, the cousin testified that the door to the bathroom was open at the time Ledford’s sister walked in and saw what Ledford was doing. She also testified that her two-year-old brother had previously walked in and observed what was happening. The evidence does not support the majority’s conclusion that the incidents occurred in a “secluded” location. In fact, nothing in the record indicates whether Ledford performed these acts with a lustful disposition or whether they were “the faultless act[s] of an innocent child.” Stephens v. State, 205 Ga. App. at 404 (1). While Ledford certainly could have been aware of the nature of his acts, it is also possible, for example, that he was merely mimicking behavior he had observed from a movie, television, or elsewhere. Thus, the record provides no evidence on this point to support the introduction of the similar transaction evidence.
Moreover, contrary to the majority opinion, it is apparent from the record that the trial judge at the similar transaction hearing gave little or no consideration to Ledford’s youth in ruling on its admissibility. The judge made very little inquiry into the earlier incident and declined to hear any evidence on the issue. The State indicated only that the acts occurred in a bathroom to argue their similarity to this case and never informed the judge that part of the incident occurred in a bedroom. The prosecutor, in fact, had not even spoken to the victim at the time of the similar transaction hearing. Thus, the trial court had no information from which to conclude that the location of the incident was supposedly secluded when it ruled on the evidence’s admissibility. Rather, he simply looked to the purpose for which the evidence was offered, determined that the proffer was sufficient to show that incident actually occurred based upon the cousin’s contemporaneous outcry to her parents, and relied upon the similarity of the actions to determine that “the existence of one *396purports to prove the latter transactions.” The judge who presided at trial did not issue any ruling on its admissibility, but rather relied upon the other judge’s earlier ruling.
Decided December 1, 2011
Reconsideration denied December 16, 2011.
Walker L. Chandler, for appellant.
Scott L. Ballard, District Attorney, Robert W. Smith, Jr., Assistant District Attorney, for appellee.
While Ledford’s actions in the earlier transaction as described by his cousin were indeed similar to the actions alleged against him in this case, the earlier acts were alleged to have been committed when Ledford was only 11 years old. The State proffered this evidence to show “he had a lustful disposition when he was 11 years old to victimize young children and he still has that disposition.” Given Ledford’s youth, I would find that the State bore the burden of producing evidence to show that he committed those acts with at least some awareness or knowledge of their nature before they can be admitted as evidence of a lustful disposition. In other words, the State is required to show “some logical connection between the independent act and the crime for which the defendant is being tried.” Hudson v. State, 271 Ga. 477, 479 (2) (521 SE2d 810) (1999). Because the State failed to show that 11-year-old Ledford committed those acts with the requisite awareness or knowledge, it failed to establish a logical connection between the earlier incident and this case. Thus, the trial court abused its discretion in admitting the similar transaction evidence. See Maynard v. State, 282 Ga. App. 598, 604 (3) (639 SE2d 389) (2006) (no logical connection existed between defendant’s action as a child 20 years earlier and his later actions as an adult). I cannot say this was harmless error in this case, where there was no medical evidence of abuse and the case rested primarily on statements provided by the two child victims. Accordingly, as “[the similar transaction evidence] is highly and inherently prejudicial, irrelevant and inadmissible,” Hudson v. State, 271 Ga. at 479 (2), I would reverse Ledford’s convictions on this ground. See Maynard v. State, 282 Ga. App. at 604 (3).
I am authorized to state that Judge Blackwell joins in this opinion.